Citation Nr: 0302014	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  96-50 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection and a noncompensable rating for low back strain 
with an effective date of February 1, 1996, based on the date 
upon which his eligibility to receive VA compensation first 
arose (See 38 C.F.R. § 3.400 (2002)).  The veteran filed a 
timely appeal of the rating assigned to the low back 
disability and, in the course of the appeal, was granted a 20 
percent evaluation effective from February 1, 1996 in a 
rating decision dated December 1999.  He was dissatisfied 
with the 20 percent evaluation and continued his appeal.  In 
April 2000 the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
scheduling the veteran for a medical examination to evaluate 
his low back disability.  Following these developments the RO 
considered the evidence and, in an August 2002 rating 
decision, confirmed the 20 percent evaluation assigned for 
low back strain.  The case was returned to the Board in 
December 2002 and the veteran now continues his appeal.  The 
veteran currently resides within the jurisdiction of the RO 
in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran's service-connected low back strain is currently 
manifested by moderate limitation of lumbar spine motion from 
functional loss due to pain on motion, with pain on the 
extremes of flexion at 90 degrees and extension at 30 
degrees, and recurring episodes of low back pain relieved 
through conventional therapy and nonprescription medication.




CONCLUSION OF LAW

The criteria for an increased evaluation greater than 20 
percent for service-connected low back strain have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
in January 2002, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of the April 2000 remand which occurred during this 
appeal.  He has also been provided with VA examinations which 
address the increased rating claim on appeal.  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show treatment for 
recurrent low back pain and muscle strain whose onset began 
during active duty and whose presence was noted on separation 
examination.  The veteran separated from active duty on 
January 31, 1996 and filed a claim for VA compensation for a 
low back disability.  

VA radiographic examination on May 3, 1996 revealed the 
presence of very mild degenerative changes on his lumbosacral 
spine at L5-S1.  During clinical examination on May 3, 1996, 
the veteran complained of experiencing episodic low back pain 
which came and went on an intermittent basis over the 
previous 10 years.  No back pain was present at the time of 
the examination.  Objective examination revealed normal gait 
and posture and full range of motion of the lumbosacral 
spine.  The diagnosis was chronic recurrent low back pain 
with no pain present on examination but X-ray evidence of 
mild degenerative changes of the lumbosacral spine.

The report of a September 22, 1997 VA examination show that 
the veteran complained of low back pain when performing 
twisting and lifting motions.  He stated that he avoided 
lifting to prevent onset of pain.  The low back pain was 
described by him as non-radiating and no neurological 
symptoms in his extremities were reported.  On testing of his 
range of motion of his lumbar spine he was able to forward 
flex to 60 degrees, recovering fairly easily to full 
extension and then could backward extend to 15 degrees.  
Lateral flexion was to 15 degrees, bilaterally, with no 
motion at the lumbosacral junction, and rotation was to 15 
degrees, bilaterally, with motion above the lumbosacral 
junction.  Straight leg raising was negative and there was no 
evidence of sciatic nerve root irritation.  X-rays revealed 
no abnormality of the lumbar spine.  The diagnosis was 
chronic strain pattern, low back.  The examiner commented 
that the veteran did not require any back support appliances 
and appeared to be minimally disabled by the low back 
disability at the time of the examination.

At a July 1999 RO hearing the veteran testified, in pertinent 
part, that he was employed as a truck driver and had a 
history of chronic low back pain since his period of military 
service.  He reported that in addition to back pain he 
recently noticed that he was having numbness in his left leg.  
Other than using muscle relaxant medication for his symptoms 
he did not receive any other treatment for his low back 
disability or lose time off from work during periods of 
elevated back pain because he could not afford to take time 
off to do so.  He reported that his back disorder kept him 
from being able to unload his truck and that long periods of 
driving aggravated it.  (In this regard, the claims file 
contains a VA Form 1-646 dated March 2000 in which the 
veteran's representative reported that his employment as a 
truck driver had to be terminated and he had to lawfully 
surrender his commercial driver's license due to recurring 
vertigo and dizziness related to his service-connected 
Meniere's disease.)

On May 24, 2002, the veteran appeared for a medical 
examination which was conducted on behalf of VA.  At the 
examination he reported that he injured his back during 
service and experienced recurrent low back pain ever since 
that time.  Postservice, he denied receiving any orthopedic 
or surgical treatment for his back.  Primary symptoms were 
pain and stiffness with constant mild or low-grade pain in 
the mid-lumbar area with occasional flare-ups of elevated 
pain.  The symptoms were alleviated with time, 
nonprescription-strength Motrin medication, hot showers and 
application of heat.  During symptom flare-ups his activities 
were severely limited due to excruciating pain with pain 
perceived on any movement of his back.  He denied having 
weakness, lack of endurance or fatigue.  On objective 
examination his gait and posture was normal and he did not 
exhibit any limitation of function on walking or standing.  
There was painful motion on the extremes of flexion and 
extension of the lumbar spine but no identifiable muscle 
spasm or weakness was observed.  There was some tenderness on 
palpation of the mid-lumbar area but no paravertebral 
tenderness or spasm appreciated.  Range of motion examination 
revealed the following findings:

Forward Flexion		zero to 90 degrees with pain at 
90 degrees
Backward Extension		zero to 30 degrees with pain 
at 30 degrees
Right Lateral Flexion		zero to 40 degrees without 
pain
Left Lateral Flexion		zero to 40 degrees without 
pain
Right Rotation			zero to 35 degrees without 
pain
Left Rotation			zero to 35 degrees without 
pain

The examiner noted pain, fatigue, weakness and lack of 
endurance with range of motion.  The veteran displayed normal 
reflexes and his neurological and sensory examination was 
within normal limits.  X-rays of the lumbar spine were 
negative.  

In his commentary, the examining physician stated that the 
veteran exhibited weakened movement, excess fatigability and 
incoordination with flexion at 90 degrees and extension at 30 
degrees attributable to his service-connected low back 
disability.  Pain was more likely than not to significantly 
limit functional ability during flare-ups and on repeated use 
over a period of time.  However, the physician reported that 
he was unable to provide additional degrees of limitation of 
range of motion other than that which was previously reported 
as there was no flare-up at the time of the examination.  

The veteran reported to the examiner that he was employed as 
an electronics technician.  This was his job for 22 years and 
he experienced no limitation or problem in his present 
employment with regard to his back disability.  He was able 
to perform all of his daily activities except for some 
limitation with shopping, operating his push lawnmower and 
gardening.  He denied having any significant problems 
climbing stairs or taking out the trash.  He admitted to 
having varying problems operating a motor vehicle as driving 
for prolonged periods aggravated his back condition.  
Prolonged sitting would sometimes trigger pain and stiffness 
in his back and any activities which involved bending or 
stooping for prolonged periods would potential lead to a 
flare-up or increased back pain.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain, incoordination, 
weakness, or fatigability on the functional abilities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Furthermore, the Court has held that the VA must consider 
the applicability of regulations relating to pain.  Quarles 
v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 
592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a)	Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.). 

(b)	More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of 
ligaments, etc.). 

(c)      Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to execute 
skilled movements smoothly. 

(f)	Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45.

In this regard, the Board notes that the physician who 
conducted the examination of May 2002 on behalf of VA 
indicated whether or not the veteran had experienced pain, 
tightness or other limiting symptomatology at the extremes of 
the ranges of motion of his lumbar spine.  Ranges of motion 
in degrees were provided, as was notation of the veteran's 
accounts of his own functional limitations and discussion by 
the examiner of the issue of functional loss.  Therefore, the 
issue of functional loss has been adequately addressed for 
rating purposes, pursuant to DeLuca.

The medical evidence shows that the veteran's service-
connected low back disability does not involve residuals of a 
vertebral fracture.  In addition, the medical evidence does 
not show ankylosis of his lumbar spine or limitation of 
lumbar motion akin to ankylosis, such that Diagnostic Codes 
5285, 5286 and 5289 of 38 C.F.R. § 4.71a (2002) may be 
applied in the present case.  Furthermore, notwithstanding 
the veteran's subjective accounts of experiencing occasional 
numbness in his lower extremities, the medical evidence does 
not objectively demonstrate that he has any neuropathy 
associated with his low back strain.  A diagnosis of 
intervertebral disc syndrome has not been rendered.  We 
therefore find that Diagnostic Codes 5293 and 5294 of 
38 C.F.R. § 4.71a (2002), which pertains to sciatic 
neuropathy and sacroiliac injury and weakness, are not 
applicable in the present case.  In this regard, we note that 
during the course of this appeal Diagnostic Codes 5293/5294 
of 38 C.F.R. § 4.71a were revised and that the revisions to 
this Code in the rating schedule went into effect on 
September 23, 2002.  Ordinarily, in such cases the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule and rate the disability in 
question using the version of the regulations which are most 
favorable to the veteran's claim for a rating increase, 
whether they be from the old ratings schedule or from the 
newly promulgated one.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, as the changes made to 38 C.F.R. 
§ 4.71a regarding ratings for low back disabilities affect 
only the provisions of Diagnostic Codes 5293/5294.  As 
previously discussed, these provisions are not applicable to 
the facts of the present case on appeal.  We therefore find 
that a remand of the veteran's claim to the RO for 
consideration in the first instance of the applicability of 
these revised Codes is unnecessary as there is no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The applicable ratings codes for evaluating the veteran's low 
back disorder are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2002).  These Codes are respectively 
used to evaluate limitation of motion or lumbosacral strain.  
He is currently rated as 20 percent disabled due to his 
service-connected low back disability.

38 C.F.R. § 4.71a, Diagnostic Code 5292, provides that 
moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion warrants a 40 
percent rating.

38 C.F.R. § 4.71a, Diagnostic Code 5295 is used for 
evaluating lumbosacral strain and provides for a 20 percent 
evaluation when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Assignment of a 40 percent evaluation is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Applying the aforementioned criteria to the facts of the 
case, the Board concludes that an increased rating in excess 
of 20 percent for the veteran's service-connected chronic 
lumbosacral strain is not warranted on the basis of the 
objective medical evidence.  VA examination reports dated 
1996, 1997 and 2002 show that he experienced pain and 
moderate limitation of motion due to pain on forward flexion 
and backward extension.  Range of motion study in 1997 during 
this period shows that he had no less than 60 degrees of 
forward flexion due to pain, no less than 15 degrees of 
backward extension, and no less than 15 degrees of lateral 
flexion, bilaterally.  Current examination in 2002 shows that 
he has better range of motion, with forward flexion to 90 
degrees with pain at 90 degrees, backward extension to 30 
degrees with pain at 30 degrees, lateral flexion to 40 
degrees without pain, bilaterally, and rotation to 35 degrees 
without pain, bilaterally.  We note that he experiences 
recurrent episodes of low back pain but the evidence shows 
that these acute episodes are treatable with conventional 
therapy and nonprescription medications.  The current 
manifestations of disability are not consistent with the 
criteria for a 40 percent rating, as the medical reports do 
not show listing of the whole spine, positive Goldthwaite's 
sign, marked limitation of forward bending, or loss of 
lateral motion.

Even considering limitation of lumbosacral motion due to 
pain, we find that the objective medical evidence does not 
demonstrate that the degree of impaired movement associated 
with the veteran's low back disability more closely 
approximates severe limitation of motion.  We also find that 
the constellation of symptomatology associated with his low 
back disability does not more closely approximate symptoms 
such as listing of his whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  (See 38 C.F.R. § 4.7 (2002).)  We further 
note that the VA examiner who evaluated the veteran in May 
2002 did not note any limitation or problem in his present 
employment as an electronics technician due to his back 
disability.  The veteran was able to perform all of his daily 
activities except for some limitation with shopping, 
operating his push lawnmower and gardening.  Although he 
reported that prolonged driving aggravated his back 
disability, this does not cause significant vocational impact 
as he is no longer employed as a truck driver due to 
impairment resulting from an unrelated service-connected 
inner ear disability (i.e., Meniere's disease).  We therefore 
find that the 20 percent evaluation currently assigned to the 
veteran's low back strain adequately reflects his present 
state of impairment due to this orthopedic disability. 

We also find that the evidence does not currently demonstrate 
that the veteran's service-connected low back disability 
produces such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Thus, a referral of this case to the Director of 
the VA Compensation and Pension Service for consideration of 
the application of an extraschedular rating for service-
connected chronic lumbosacral strain, under the provisions of 
38 C.F.R. § 3.321(b)(1) (2002), is not warranted.



We note that this case is based on an appeal of a June 1996 
RO decision, which had granted the veteran service connection 
for low back strain effective from February 1, 1996, the date 
upon which he first become eligible to receive VA 
compensation benefits following his honorable separation from 
active duty on January 31, 1996.  (See 38 C.F.R. § 3.400.)  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected orthopedic disability for separate periods 
of time, from February 1, 1996, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, we find 
that the assignment of a staged rating is not warranted in 
the present case with regard to the rating issue on appeal 
because the 20 percent evaluation for low back strain is 
based on the most severe disability picture presented by the 
medical evidence associated with the record, which 
encompassed the effective date of the award for service 
connection for the disability to the present time.

In view of the foregoing discussion, the veteran's appeal for 
an increased evaluation in excess of 20 percent for his 
service-connected low back strain must be denied.  Because 
the evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.3 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









	(CONTINUED ON NEXT PAGE)


ORDER

An increased evaluation in excess of 20 percent for service-
connected low back strain is denied.



		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

